WELLS, C.J.,
concurring.
While I concur that this Court’s previous opinions indicate the result reached by the majority, were I writing on a clean slate, I would hold the residency requirement to be at the time of filing. I believe the intent of the Constitution is that electors within the territorial jurisdiction should make a choice of candidates who at the time of the election are living within that territory. I believe it would be beneficial for the Legislature to define this residency requirement.
HARDING, ANSTEAD, and LEWIS, JJ., concur.